DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-099656 and 2021-029865 was received on 12 July 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 June 2021 and 24 June 2021 have been considered by the examiner.

Drawings
The drawings filed on 07 June 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 1 is that applicants claimed invention includes an inkjet printer wherein the guide table includes a placement portion located below the first platen and above a portion of the second platen and including a flat upper surface on which the second recording medium is to be placed.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-17 are allowed because they depend from Claim 1.
USPGPub 2021/0276344 A1 to Wada et al. discloses an inkjet printer and each and every limitation of Claim 1 with the exception of wherein the guide table includes a placement portion including a flat upper surface on which the second recording medium is to be placed.  See Fig. 1 below.  Guide table 14 can be removed (¶0023).  Guide table does not have a flat surface.

    PNG
    media_image1.png
    569
    563
    media_image1.png
    Greyscale


JP H11157289 A to Sumii discloses a detachable guide table having a placement portion including a flat upper surface on which the second recording medium is to be placed (Fig. 1), however Sumii does not disclose the guide table includes a placement portion located above a portion of the second platen.


    PNG
    media_image2.png
    292
    466
    media_image2.png
    Greyscale


WO2015/166950 A1 to Baba et al. discloses a detachable guide table (52; see Fig. 6 below), however Baba does not disclose the guide table includes a placement portion located below the first platen.

    PNG
    media_image3.png
    803
    598
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853